Citation Nr: 0526620	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from November 1973 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the St. Petersburg, Florida, Regional Office, which, in part, 
denied service connection for bilateral defective hearing.  
Jurisdiction over the case was subsequently transferred to 
the Roanoke, Virginia, Regional Office (RO).  A March 2004 RO 
hearing was held after appellant in November 2003 withdrew in 
writing a previous request for a Travel Board hearing. 

The case is now ready for the Board's appellate 
determination.


FINDING OF FACT

Defective hearing has not been clinically demonstrated to be 
present for VA purposes.


CONCLUSION OF LAW

A bilateral defective hearing disability was not incurred in 
or aggravated by service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the defective hearing disability 
appellate issue.  A comprehensive medical history and 
detailed findings with respect to the claimed disability 
issue on appeal over the years are documented in the medical 
evidence.  It should be added that the RO has obtained 
appellant's available service medical records and a VA 
audiologic examination was recently conducted in 2004.  Said 
clinical records and examination are sufficiently detailed 
and comprehensive regarding whether the claimed defective 
hearing disability is in fact manifested.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision with respect to the 
claimed service connection disability in question.

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed disability.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's service connection 
claim in question was rendered without a pre-adjudication 
VCAA notice having been issued.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  
Additionally, appellant had an opportunity to submit medical 
records and other documents and testify at an RO hearing.  In 
any event, the RO issued a May 2005 VCAA notice on said claim 
in question, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issue 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claim 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue decided by the Board in its decision 
herein.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

It should be pointed out that under 38 C.F.R. §§ 3.307 and 
3.309, sensorineural hearing loss (an organic disease of the 
nervous system) is a disease for which service connection may 
be presumed to have been incurred in service if manifested to 
a compensable degree within a one-year post-service period, 
subject to certain rebuttable presumption provisions.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant contends and testified at an RO hearing on appeal 
that he has a defective hearing disability which is related 
to acoustic trauma in service, including from excessive 
aviation aircraft noise.  While the Board has considered his 
statements, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).

Audiometric test scores for the appellant's ears, contained 
in the service entrance examination and service medical 
records, including a July 2002 service separation 
examination, were 25 decibels or less in frequencies 500, 
1000, 2000, 3000, 4000 Hertz, except for no more than 30 
decibels at 3000 Hertz on service separation examination and 
no more than 35 decibels at 4000 Hertz on a 2001 audiogram 
and on service separation examination.  Certain in-service 
audiometric examinations results included decibel threshold 
shifts.  In-service speech recognition scores using the 
Maryland CNC Test were only reported on that service 
separation examination and were recorded as 100 percent, 
bilaterally.  Additionally, that July 2002 service separation 
examination reported that appellant had been exposed to 
aircraft/ship noise during service and had high frequency 
sensorineural hearing loss, bilaterally, that was likely 
related to service.  

The July 2002 service separation examination report is highly 
probative, since it recorded appellant's auditory acuity 
status at service separation.  Although this is not 
determinative, since service connection for defective hearing 
may be awarded without in-service audiometric test scores 
meeting the § 3.385 threshold criteria, none of the in-
service or post-service clinical evidence of record indicates 
that appellant has a defective hearing disability for VA 
purposes.  Significantly, on April 2004 VA fee-basis 
audiologic examination, audiometric test scores for the 
appellant's ears were 25 decibels or less at the frequencies 
of 500, 1,000, 2,000, and 3,000, and 4,000 Hertz, and speech 
recognition scores (Maryland CNC Test) were 100 percent; and, 
therefore, the results did not meet the § 3.385 threshold 
criteria.

Appellant has not submitted any credible evidence to indicate 
that he has currently has a defective hearing disability for 
VA purposes.  As such, there is no defective hearing 
disability to service connect.  See 38 C.F.R. § 3.385.  Thus, 
given the lack of competent clinical evidence showing that 
appellant has a defective hearing disability for VA purposes, 
the claim for service connection for a bilateral defective 
hearing disability is denied.


ORDER

Service connection for a bilateral defective hearing 
disability is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


